Citation Nr: 1449197	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  09-42 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

 The Veteran had active service from September 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas, wherein the RO determined that new and material evidence had not been received to reopen the previously denied claim of service connection for bilateral hearing loss.  

On his November 2009 substantive appeal, the Veteran requested that he be scheduled for a Board hearing at the local RO office. The Veteran's hearing was scheduled for August 2013.  In July 2013, the Veteran's accredited representative requested to cancel the hearing scheduled for August 2013 and that the Board proceed with a decision on the merits based on the evidence of record.  In light of the representative's correspondence, the hearing was cancelled.  No subsequent hearing has been requested.  

In January 2014, the Board granted the Veteran's petition to reopen a previously denied claim for service connection for bilateral hearing loss.  The underlying service connection claim for bilateral hearing loss was remanded for further development and has returned to the Board.  In May 2014, the Board remanded service connection claim for bilateral hearing loss for further development.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further RO action on the claim for service connection for bilateral hearing loss is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As detailed in the Board's May 2014 remand, the Veteran contends that his exposure to loud noises while in service caused the claimed hearing loss, specifically including serving for two years in the artillery unit as a gun crewman.  In the alternative, the Veteran also asserted in a July 2013 statement that the audiometry testing at separation was inaccurate since it suggested an improvement in hearing since entrance into service.  

An August 2014 VA audiologist found that the Veteran's bilateral hearing loss was less likely than not related to in-service noise exposure.  The VA audiologist conclusively relied on the audiometry testing at separation as evidence that there is no hearing damage without addressing the Veteran's contention that his hearing loss was caused by being a gun crewman in an artillery unit.  In addition, the audiologist also indicated that "if" hearing is normal upon discharge, then there is no evidence of hearing damage due to noise exposure.   The Board notes that this opinion is phrased in speculative terms (i.e., if) which cannot be used to support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (Medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).   

The Veteran also contends that the audiometry testing at separation was inaccurate since it suggested an improvement in hearing.  The August 2014 audiologist also opined that the Veteran's bilateral hearing was not due to in-service noise exposure, as the Veteran's audiometry testing at separation showed normal hearing results.  The audiologist further noted the findings of the Institute of Medicine 2005 landmark study on Military Noise Exposure which found that there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop long after the cessation of that noise exposure.  However, this audiologist did not address the Veteran's contention that his that the audiometry testing at separation was inaccurate since it suggested an improvement in hearing since entrance into service.  

Hence, the AOJ should obtain an addendum opinion from the audiologist who evaluated the Veteran in connection with the current claim in August 2014 to comment upon the significance, if any, of the improved results that the separation audiometry testing revealed.  The AOJ should only arrange for further examination of the Veteran in connection with this claim if the prior audiologist is unavailable, or if further examination of the Veteran is deemed necessary.

Also, prior to obtaining further opinion in this matter, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).   

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the matter on appeal.  


Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

Clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the August 2014 VA audiologist.

If the audiologist who provided the August 2014 opinion is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is deemed warranted, document that fact in the claims file.  Then, arrange for the Veteran to undergo another VA examination, by an audiologist or physician at a VA medical facility, to obtain an opinion responsive to the question and comments noted above.

The entire claims file (electronic), to include a complete copy of the REMAND, must be made available to the audiologist and the addendum opinion/examination report should reflect consideration of the Veteran's documented medical history and assertions.

With respect to current bilateral hearing loss, the audiologist should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's bilateral hearing loss is related to active service.

In rendering the requested opinion, the audiologist should consider and discuss all relevant evidence, to include medical documents, and all lay assertions.  

a)  The audiologist should specifically comment on the Veteran's contentions in the July 2013 statement that his hearing loss was caused by being a gun crewman in artillery in-service, including one year in Vietnam where he remembers firing as many as 300 rounds of ammunition a day without wearing ear protection.  

b)  The audiologist should consider the Veteran's assertion that the audiometry results at separation are inaccurate since it suggested improvement since entrance.  The audiologist should specifically comment on the significance, if any, of the improved results that the audiometry testing revealed at separation.  

All examination findings and testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



